Method and Device for Determining Particulate Emissions in the Driving Operation of a Vehicle

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method and Device for Determining Tyre Particulate Emissions in the Driving Operation of a Vehicle”.

The Examiner notes that the specification makes refence to the claims and thus any amendment to the claims may necessitate a corresponding amendment to the specification.
The Examiner also notes that the specification lacks headings for the different sections of the specification (ie. Brief Summary, Drawings, Detailed Description).
Claim Objections
Claim 4 is objected to because of the following informalities:  the text “at least one driving operating parameter of the roadway” should be “at least one driving operating parameter of a roadway”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the text “at least one driving operation parameter for the interaction between tyres and roadway, in particular the slip parameter” should be “at least one driving operation parameter for an interaction between tyres and roadway, in particular a slip parameter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 7, 8, 11, 12, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 3, the limitation “the driving operation parameter of the tyres comprises one, several or all of the following parameters: tyre internal pressure, tyre type, tyre state, tread depth” is unclear if all of the parameters are required by the claim. For the purpose of examination, the examiner interprets the limitation as “the driving operation parameter of the tyres comprises at least one of tyre internal pressure, tyre type, tyre state[[,]] and tread depth”. 

Regarding claim 5, the limitation “the driving operation parameter of the roadway comprises one, several or all of the following parameters: roadway temperature, roadway texture, intermediate layer” is unclear if all of the parameters are required by the claim. For the purpose of examination, the examiner interprets the limitation as “the driving operation parameter of the roadway comprises at least one of roadway temperature, roadway texture[[,]] and intermediate layer”.

Regarding claim 7, the limitation “the control unit also takes into consideration one, several or all of the following further operating parameters from the driving operation of the vehicle which are provided, in particular set or measured, for the control unit: air temperature, speed of travel, acceleration or deceleration, steering angle” is unclear if all of the parameters are required by the claim. For the purpose of examination, the examiner interprets the limitation as “the control unit also takes into consideration at least one of the following further operating parameters from the driving operation of the vehicle which are provided, in particular set or measured, for the control unit: air temperature, speed of travel, acceleration or deceleration, steering angle”.

Regarding claim 8, the limitation “on a vehicle in particular of identical or similar construction” is indefinite since the term “similar” is a relative term. The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, examiner interprets the phrase “on a vehicle in particular of identical or similar construction” to mean “on a vehicle in particular of identical construction”.
Regarding claim 11, the limitation “a driving dynamics and/or a route selection” is unclear. For the purpose of examination, the examiner interprets the limitation as “at least one of a driving dynamics and 

Regarding claim 12, the limitation “actuates a filter system, in particular for microplastics and/or dripping oils and/or heavy metals” is unclear. For the purpose of examination, the examiner interprets the limitation as “actuates a filter system at least one of microplastics, dripping oils, 

Claim 20 is attempting to claim both an apparatus and methods steps using the apparatus. However, it has been held that a claim that recites both an apparatus and the method of using said apparatus and/or method steps is indefinite under USC 35 § 112(b), as it does not sufficiently provide competitors with an accurate determination of the ‘metes and bounds’ of the protection involved. (IPXL Holdings LLC v. Amazon.com Inc., 77 UPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). The examiner advises applicant to amend claim 20 into independent form and incorporate all of the limitations of the method claim into the configuration of the device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 17, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn (DE 102016215900; “Kuhn”).

Regarding claim 1, Kuhn discloses, in figures 1-3, a method for determining particulate emissions in the driving operation (ABSTRACT) of a vehicle (10), in particular of a motor vehicle (10), wherein a sensor system (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile) of the vehicle (10) and a control unit (30) of the vehicle (10) in driving operation undertake jointly the function of particulate matter sensors (21), wherein the sensor system (see previous comment) senses driving operation values (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn senses vehicle speed, braking power, vehicle weight, vehicle position and route profile) on the vehicle (10) and wherein the control unit (30) estimates (22, 23), from the sensed driving operation values (see previous comment) and by means of correlations of driving operation values with particulate matter values determined and stored in advance (see Kuhn’s claim 5, Kuhn determines current tire particulate emissions using a model and collected vehicle operating values including vehicle speed, braking power, vehicle weight, vehicle position, route and weather conditions, the examiner construes Kuhn’s model as stored tire emissions values previously correlated to sensed operating values) in the control unit (30), the particulate emissions from tyre abrasion (see Kuhn’s translation of claim 5, “particulate emissions by tire”) of the vehicle (10).

Regarding claim 4, Kuhn discloses, in figures 1-3, the sensor system senses driving operation values (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile) for at least one driving operating parameter of the roadway (see previous comment, the examiner construes a route profile to be an operating parameter of the roadway) on which the vehicle (10) is travelling, and the control unit (30) takes these driving operation values into consideration for estimating the particulate emissions (22).

Regarding claim 7, Kuhn discloses, in figures 1-3, for estimating the particulate emissions, the control unit (30) also takes into consideration (22, 23) at least one of the following further operating parameters from the driving operation (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile) of the vehicle (10) which are provided, in particular set or measured, for the control unit (30): air temperature, speed of travel, acceleration or deceleration, steering angle (see previous comment, the examiner construes a vehicle speed to be speed of travel; see Kuhn’s translation, claim 5, Kuhn’s particulate emissions by tire are determined using a model based in part on weather conditions, the examiner construes weather conditions to include air temperature).

Regarding claim 8, Kuhn discloses, in figures 1-3, the correlations, stored in the control unit (30), of driving operation values with particulate matter values (see Kuhn’s translation, p. 4, ¶ 9 – p. 5, ¶ 1, Kuhn’s emission values are stored in relation to vehicle parameters) are determined in advance by means of measurements on a vehicle in particular of identical or similar construction, wherein particulate matter sensors which are arranged for this in the wheel arches of the vehicle (1) measure the particulate matter values.

Regarding claim 17, Kuhn discloses, in figures 1-3, a device for determining particulate emissions in the driving operation of a vehicle (ABSTRACT), in particular of a motor vehicle (10), wherein the device (not enumerated, see figure 2) has a sensor system (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile) and a control unit (30), which are configured and interconnected in such a way in order to jointly undertake, in driving operation, the function of particulate matter sensors (21), wherein the sensor system (see previous comment) is configured for sensing driving operation values (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn senses vehicle speed, braking power, vehicle weight, vehicle position and route profile) on the vehicle (10) and wherein the control unit (30) is configured for estimating (22, 23) the particulate emissions from tyre abrasion (see Kuhn’s translation of claim 5, “particulate emissions by tire”) of the vehicle (10) from the sensed driving operation values (see previous comment) and by means of correlations of driving operation values with particulate matter values determined and stored in advance (see Kuhn’s claim 5, Kuhn determines current tire particulate emissions using a model and collected vehicle operating values including vehicle speed, braking power, vehicle weight, vehicle position, route and weather conditions, the examiner construes Kuhn’s model as stored tire emissions values previously correlated to sensed operating values) in the control unit (30).

Regarding claim 20, Kuhn discloses, in figures 1-3, the device according to a device for determining particulate emissions in the driving operation of a vehicle (ABSTRACT), in particular of a motor vehicle (10), wherein the device (not enumerated, see figure 2) has a sensor system (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile) and a control unit (30), which are configured and interconnected in such a way in order to Jointly undertake, in driving operation, the function of particulate matter sensors (21), wherein the sensor system (see previous comment) is configured for sensing driving operation values (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn senses vehicle speed, braking power, vehicle weight, vehicle position and route profile) on the vehicle (10) and wherein the control unit (30) is configured for estimating (22, 23) the particulate emissions from tyre abrasion (see Kuhn’s translation of claim 5, “particulate emissions by tire”) of the vehicle (10) from the sensed driving operation values (see previous comment) and by means of correlations of driving operation values with particulate matter values determined and stored in advance (see Kuhn’s claim 5, Kuhn determines current tire particulate emissions using a model and collected vehicle operating values including vehicle speed, braking power, vehicle weight, vehicle position, route and weather conditions, the examiner construes Kuhn’s model as stored tire emissions values previously correlated to sensed operating values) in the control unit (30), wherein the device (see previous comment) for carrying out all the method steps (see figure 2) is configured according to claim 1 (see examiner’s notes regarding claim 1).
Regarding claim 21, Kuhn discloses, in figures 1-3, a vehicle (10), in particular a motor vehicle (10), with a device according to claim 17 for estimating particulate emissions from tyre abrasion in the driving operation (see Kuhn’s translation of claim 5, “particulate emissions by tire”) of the vehicle (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (DE 102016215900; “Kuhn”), as applied to claim 1 above.

Regarding claim 2, Kuhn discloses, in figures 1-3, the sensor system senses driving operation values (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile) for at least one driving operation parameter of tyres (see Kuhn’s translation, p. 2, ¶ 8 and p. 3, ¶ 7, Kuhn’s emission value determinations are functions of determined vehicle parameters such as engine speed, vehicle position, vehicle speed) of the vehicle (10), and the control unit (30) takes these driving operation values into consideration for estimating the particulate emissions (22).
It could be argued Kuhn does not explicitly disclose at least one driving operation parameter of tyres.
However, one of ordinary skill would know that sensing vehicle speed is an indirect way of sensing tire speed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kuhn’s vehicle speed as an indirect measure of a driving operation value by tire. Doing so eliminates additional sensing requirement simplifying the system.

Regarding claim 9, Kuhn discloses, in figures 1-3, the control unit (30) detects when the estimated particulate emissions exceed an upper threshold (see Kuhn’s translation, p. 3, ¶ 9, Kuhn compares emission values to local specification to determine if a limit is exceeded), and then identifies an operating situation which is responsible for the increased particulate emissions by comparing the sensed driving operation values with typical combinations of measurable driving operation values (see Kuhn’s translation, p. 3, ¶ 9, Kuhn compares individual emission types against their limit values) which were determined in advance for several different operating situations and are stored together with these operating situations (see Kuhn’s translation, p. 4, ¶ 1, Kuhn undertakes measures to reduce at least one component of total emissions when they exceed local specifications through engine control, Kuhn measures are initiated by the control device of the vehicle) in the control unit (30).
It could be argued Kuhn does not explicitly disclose identifying an operating situation by comparing operation values with typical combinations.
However, one of ordinary skill would know a vehicle control device would use a lookup table of operating situations to determine which operating situation should be modified to reduce emissions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kuhn’s vehicle control device to lookup the operating situation responsible for excess emissions to determine measures to reduce emissions. Doing so provides a reliable way of identifying problematic operating situations.

Regarding claim 10, Kuhn discloses, in figures 103, depending on the respectively identified operating situation (see Kuhn’s translation, p. 3, ¶ 9, “ individual emission types”), the control unit (30) suggests or initiates an operating strategy for the vehicle (10) which is likewise derived in advance from the respective operating situation and stored in the control unit (30), in order to reduce the particulate emissions (see Kuhn’s translation, p. 4, ¶ 1, Kuhn undertakes measures to reduce at least one component of total emissions when they exceed local specifications through engine control, Kuhn measures are initiated by the control device of the vehicle).

Regarding claim 11, Kuhn discloses, in figures 1-3, the operating strategy (see Kuhn’s translation, p. 4, ¶ 1, Kuhn undertakes “measures”) contains a driving dynamics (see Kuhn’s translation, p. 4, ¶ 1, “limiting the maximum possible rotational speed, maximum speed, vehicle power”) for the vehicle (10).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (DE 102016215900; “Kuhn”), as applied to claims 2 and 4 respectively above, in view of Kole (Wear and Tear of Tyres A Stealthy Source, Kole, 2017; "Kole").

Regarding claim 3, Kuhn fails to disclose the driving operation parameter of the tyres comprises at least one of tyre internal pressure, tyre type, tyre state and tread depth.
Kole teaches the driving operation parameter of the tyres comprises at least one of tyre tyre type and tyre state (p. 3, ¶ 2, Kole’s release of wear and tear from tires depends on factors including “composition and structure of the tyre”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kole’s knowledge that the composition and structure of a tire is a factor determining the amount of particles released from the tire during wear to instruct Kuhn to sense and consider tire type and state when estimating particle emissions. Doing so would increase the correlation of emission estimate to specific tire operation.

Regarding claim 5, Kuhn fails to disclose the driving operation parameter of the roadway comprises at least one of roadway temperature, roadway texture and intermediate layer.
Kole teaches the driving operation parameter of the roadway comprises one, several or all of the following parameters: roadway temperature, roadway texture, intermediate layer (p. 3, ¶ 2 and 4, Kole’s release of wear and tear from tires depends on factors including “the road surface”, “type of pavement” and “temperature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kole’s knowledge that the road surface is a factor determining the amount of particles released from a tire during wear to instruct Kuhn to sense and consider roadway temperature and texture when estimating particle emissions. Doing so would increase the correlation of emission estimate to specific driving operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (DE 102016215900; “Kuhn”), as applied to claim 1 above, in view of Kole (Wear and Tear of Tyres A Stealthy Source, Kole, 2017; "Kole").

Regarding claim 6, Kuhn discloses the sensor system senses driving operation values for at least one driving operation parameter (see Kuhn’s translation, p. 3, ¶ 4, examiner notes Kuhn’s particulate emissions by tire are determined using a model based on a wear sensor, vehicle speed, braking power, vehicle weight, vehicle position and route profile).
Kuhn fails to disclose an interaction between tyres and roadway, in particular a slip parameter.
Kole teaches driving operation values for at least one driving operation parameter for an interaction between tyres and roadway, in particular a slip parameter (p. 3, ¶ 2, Kole’s release of wear and tear from tires depends on factors including “the nature of the contact (e.g., rolling versus slipping)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kole’s knowledge that slipping is a factor determining the amount of particles released from a tire during wear to instruct Kuhn to sense and consider the nature of the contact when estimating particle emissions. Doing so would increase the correlation of emission estimate to specific driving operation.

Claims 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (DE 102016215900; “Kuhn”), as applied to claim 1 above, in view of MacNeille (US 20160280160; “MacNeille”).
Regarding claim 8, Kuhn discloses, in figures 1-3, the correlations, stored in the control unit (30), of driving operation values with particulate matter values (see Kuhn’s translation, p. 4, ¶ 9 – p. 5, ¶ 1, Kuhn’s emission values are stored in relation to vehicle parameters) are determined in advance by means of measurements on a vehicle in particular of identical construction (see Kuhn’s translation, p. 4, ¶ 9 – p. 5, ¶ 1, Kuhn’s stored emission relationships are stored for assessing emissions, the examiner asserts when Kuhn stores already processed and correlated data for assessing emissions, he is storing the data in advance for future use, additionally, the data is used locally on the same vehicle that collected and correlated the data).
Kuhn fails to disclose the position of the particulate sensors.
MacNeille teaches, in figure 2, particulate matter sensors (174-H) which are arranged for this in the wheel arches (¶ 0035, “wheel well”) of the vehicle (102) measure the particulate matter values (¶ 0035, “configured to measure brake dust or tire dust or other particulate matter indicative of tire wear”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MacNeille’s scheme of locating a particulate sensor in a vehicle wheel well to monitor particulate matter indicative of tire wear to instruct Kuhn to locate particulate sensors in the wheel wells of a vehicle system for determining emissions since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable way of collecting tire wear emission data.

Regarding claim 15, Kuhn discloses (figs. 1-3) the control unit (30) transmits estimated particulate emissions (see Kuhn’s translation, p. 3, ¶ 8, Kuhn transmits determined emission values via “WLAN, GSM, LTE, etc.”), in particular via a radio connection (see above comment).
Kuhn fails to disclose estimated emissions are transmitted to a traffic control system.
MacNeille teaches, in figure 1A, estimated emissions are transmitted (¶ 0054, MacNeille’s particulate application provides particulate data to a remote telematics server) to a traffic control system ((162), ¶ 0054, MacNeille’s telematics server determines low-cost routes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate MacNeille’s scheme of transmitting emissions data to a remote server capable of determining routes into Kuhn’s system for determining emissions. Doing so reduces emissions by enabling avoidance of road segments that cause more emission creation.

Regarding claim 16, Kuhn and MacNeille disclose, MacNeille’s figure 1A, for area-wide reduction of particulate emissions (MacNeille,  ¶ 0054, roadmaps geocoded with tire wear data), the traffic control system (MacNeille (162)) transmits an operating strategy (¶ 0054, examiner notes MacNeille’s server provides “low-cost” routes based on provided particulate data) to this control unit (not enumerated, see MacNeille’s figure 1A) and/or to a control unit (see previous comment) of another vehicle (MacNeille (102)) as a function of the transmitted particulate matter values (see prior comment).

Allowable Subject Matter
Claims 12 - 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 12, although Kuhn discloses a method for determining driving wear emissions of tires on a vehicle including sensing wear, vehicle speed, braking power, vehicle weight, vehicle position and route profile, analyzing sensor data and using a model of sensed values to determine current tire particulate emissions; Kuhn does not disclose applicant’s method including initiating a filter operation based on estimated particulate emissions. Furthermore, no other prior art can be found to motivate or teach applicant’s method including wherein, depending on the estimated particulate emissions, the control unit actuates a filter system, for at least one of microplastics, dripping oils and heavy metals, in order to extend maintenance intervals of the filter system, in particular change intervals of a filter medium, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 18, although Kuhn discloses a device for determining driving wear emissions of tires on a vehicle including a sensing system sensing wear, vehicle speed, braking power, vehicle weight, vehicle position and route profile and a processor which analyzes sensor data and uses a model of sensed values to determine current tire particulate emissions; Kuhn does not disclose applicant’s device including a processor that operates a filter based on estimated tire particulate emissions. Furthermore, no other prior art can be found to motivate or teach applicant’s device including wherein the device has a filter system and that the control unit  is configured and interconnected with the filter system in such a way that the control unit actuates the filter system as a function of the estimated particulate emissions in order to extend maintenance intervals of the filter system, in particular change intervals of a filter medium, in combination with the remaining limitations of the claim.
Dependent claim 19 is allowable for at least the same reasons as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856